Order reversed on the facts, with costs to petitioner-appellant, payable by respondent Randolph A. Rankin, and proceeding remitted to the Special Term for a new hearing. The order appealed from was made after a hearing upon which it was established that a candidate involved had failed to respond to a subpoena duly served upon him by the petitioner. No explanation was offered with respect to the candidate’s failure to obey the subpoena. A new hearing is required in the interests of justice. Nolan, P. J., Ughetta, Pette and Brennan, JJ., concur.